Citation Nr: 1738330	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant served in the Navy Reserves from March 1954 to March 1962, and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during that time.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A hearing loss disability was not manifested during a period of ACDUTRA or INACDUTRA, and the preponderance of the evidence is against a finding that a current hearing loss disability is related to the appellant's service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a December 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The appellant's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in August 2015.  As will be discussed in greater detail below, the Board finds the examination report adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).

To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for hearing loss must show, as is required in any claim of service connection, that a current hearing loss disability is the result of an injury or disease in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  
The appellant contends that his bilateral hearing loss resulted from exposure to hazardous levels of noise in service; specifically, he contends that during his service in the U.S. Navy Reserves, he served on various vessels including two destroyer escorts, a mine sweeper, and an aircraft carrier.  He states that he served on two weeks of ACDUTRA onboard a destroyer escort manning a 5 inch gun and was the closest man to the gun when it fired; the sound was so loud that he had ringing in his ears for some time afterward.  He states that he was also on a destroyer escort where he was the pointer, in charge of firing a 40mm gun, which was in a gun housing that caused the noise to reverberate.  He contends that he participated in drills loading and firing guns with no hearing protection.  His service personnel records reflect that his MOS was boatswain's mate.  Given his service occupation and his accounts of exposure to noise therein, it may reasonably be conceded that he was indeed exposed to hazardous levels of noise during his periods of ACDUTRA and INACDUTRA.

The appellant's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss.  On March 1954 service enlistment examination, hearing was within normal limits (15/15 on whisper voice testing).  On September 1960 training duty examination, hearing was within normal limits (15/15 on whisper voice testing).  He did not report a hearing loss. 

On October 2014 private audiology consult, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
60
65
65
n/a
55
Left
50
40
35
n/a
45

Speech recognition was 88 percent in the right ear and 92 percent in the left ear.  The assessment was right ear sensorineural hearing loss of moderately-severe degree and left ear sensorineural hearing loss of mild to moderate degree.  The audiologist opined, "I am certain that a portion of [the appellant's] hearing loss is related to his noise exposures during his military service. ... At this point I think the nature of his noise exposure would explain the asymmetry."
On August 2015 VA examination, the examiner noted that the appellant's claims file did not include a DD 214 and there was no record he served on active duty.  He reported he served in the Navy Reserves from 1954 to 1962 as a boatswain's mate with exposure to ship noise, gun noise, and firearms, was exposed to civilian occupational noise as a bricklayer, and used power/lawn tools without hearing protection.  He reported the onset of hearing loss as approximately 15 years earlier, with no earlier asymmetry, and his first hearing test after his Reserve service was after 2000.  The examiner opined that the report of onset is supported by the report of earliest audio following reserve duty as approximately 2000.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
60
65
65
65
55
Left
45
35
35
45
45

Speech recognition was 88 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the STRs are silent on hearing loss or acoustic trauma and opined that there is no evidence of auditory damage while the appellant was training in the Reserves.  The examiner noted that all evidence including the appellant's own statements indicates a reduction in hearing acuity became manifest more than 35 years post military noise exposure.  The examiner opined that there was no record of complaint or treatment of the claimed condition in the service records, noting that although excessive noise exposure on active duty is conceded, there must be auditory damage on active duty to relate current hearing loss to noise on active duty.  The examiner noted that an Institute of Medicine (2006) panel concluded that based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  The examiner opined that there is objective evidence against a nexus in this case, and objective evidence that the appellant's current hearing loss was not caused by or a result of his military Reserve service, including (as due to) noise exposure.

It is not in dispute that the appellant now has a bilateral hearing loss disability (as defined in 3.385), as such disability was found on VA and private examinations.  What remains for consideration is whether or not the current bilateral hearing loss is etiologically related to service/acknowledged exposure to noise therein.  That is a medical question.  

The evidence shows that the appellant did not have a hearing loss disability in service.  Accordingly, service connection for the current bilateral hearing loss on the basis that it became manifest in service, and persisted, is not warranted.  

The Board has also considered whether service connection for hearing loss based on continuity of symptomatology is warranted, but continuity of symptomatology is not demonstrated by the evidence in the record.  The appellant did not report a hearing loss during service or for many years thereafter.  Therefore, the Board finds that service connection for bilateral hearing loss based on continuity of symptomatology is not warranted.  [The chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply because the appellant did not have the requisite active service.]

Further, the preponderance of the evidence is against a finding that the appellant's current bilateral hearing loss may otherwise be etiologically related to his service.  Regarding the dispositive factor of a nexus between the current hearing loss and service/exposure to noise therein, the Board finds the August 2015 VA examination report particularly probative.  It reflects close review of the appellant's claims file and familiarity with his medical history and lay accounts.  The opinion offered includes rationale that cites to accurate factual data and to supporting medical literature (the IOM study).

In comparison, the October 2014 private opinion supporting the appellant's claim warrants less probative weight.  It does not reflect familiarity with complete history and does not account for factual data weighing against the appellant's claim, including the absence of any documentation of hearing loss in service or for a lengthy period of time following service, and that a significant puretone threshold shift during service was not shown.  Furthermore, it does not cite to supporting medical literature and is unaccompanied by rationale.

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the appellant's hearing loss disability and his service is in the report of the August 2015 VA examination, and is against his claim.  

The preponderance of the evidence is against a finding that the appellant's current bilateral hearing loss is etiologically related to his service/exposure to noise therein, and against the claim of service connection for such disability.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


